Citation Nr: 0411895	
Decision Date: 05/06/04    Archive Date: 05/14/04	

DOCKET NO.  04-08 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to August 25, 2000, 
for the grant of service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, that granted service connection for 
schizophrenia effective August 25, 2000.  The veteran, who 
had four periods of active service from April 1953 to 
April 1972, expressed disagreement with the effective date 
assigned for the grant of service connection for 
schizophrenia and the case was referred to the Board for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran filed an initial claim for service connection 
for a psychiatric disorder in November 1983.  

3.  An unappealed rating decision dated in June 1984 denied 
service connection for a psychiatric disorder.  

4.  On August 25, 2000, the veteran filed a claim for service 
connection for a psychiatric disorder.  

5.  The additional evidence associated with the claims file 
subsequent to the June 1984 rating decision includes 
additional service medical records, which by definition 
constitute new and material evidence and require the 
June 1984 rating decision to be reconsidered.  

6.  The evidence of record demonstrates that the veteran 
currently has a psychiatric disorder that had its onset 
during service.  

7.  An October 2003 rating decision granted service 
connection for schizophrenia effective August 25, 2000.  


CONCLUSION OF LAW

The requirements for an effective date of November 21, 1983, 
for the grant of service connection for schizophrenia have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.59 (2003).  

In this regard, the record on appeal does not appear to 
reflect that the veteran was notified of the provisions of 
the VCAA in connection with his claim for an earlier 
effective date for the grant of service connection for 
schizophrenia, including the evidence necessary to 
substantiate his claim and the division of responsibilities 
between the VA and the veteran for obtaining that evidence.  
This is clearly contrary to VA statutes and regulations and 
the holdings of the United States Court of Appeals for 
Veterans Claims (Court) in Quartuccio v. Principi, 16 Vet. 
App. 183 (2003), Charles v. Principi, 16 Vet. App. 370 (2002) 
and Pellegrini v. Principi, 17 Vet. App. 412 (2004).  
However, the Board's decision in this case represents a 
complete grant of the benefits sought on appeal.  As such, 
the Board finds that any deficiency in the VCAA notice does 
not prejudice the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In addition, the Board is satisfied that all 
relevant evidence has been obtained.  Consequently, the case 
is ready for appellate review.  

Background and Evidence

The record demonstrates that the veteran had several periods 
of active service between April 1953 to April 1972.  More 
specifically, the veteran had active service from April 1953 
to October 1953; from July 1958 to February 1960; from 
September 1961 to August 1964; and from February 1969 to 
April 1972.  

Service medical records received in April 1984 include a 
report of a preinduction physical examination performed in 
December 1952.  Psychiatric clinical evaluation was indicated 
to be normal.  Notes included with the examination indicated 
the presence of mild insomnia and mild nervousness with an 
adequate emotional response.  A service medical record dated 
in April 1953 shows the veteran was seen in the mental health 
clinic for evaluation of migraine headaches for the past two 
to three years.  The veteran dated the onset of his headaches 
to a "brain concussion" at the age of 13 when he fell out of 
a trailer and had classic tension headaches.  The examiner 
spent considerable time going into detail with the veteran 
about his headaches and he saw no reason to lower the 
physical profile.  The veteran seemed to be a well motivated 
individual and was perhaps one who would get through basic 
training without too much screaming even if he did not feel 
entirely well at times.  

Service medical records contain no pertinent entries beyond 
complaints of nervousness recorded on a January 1957 
preinduction physical examination and a July 1958 
preinduction examination until the veteran was hospitalized 
in April 1969 on the basis of increasingly inappropriate 
actions.  The history recorded at that time indicated that 
the veteran had reenlisted in the Army in Germany in late 
February 1969 and was assigned to an ammunition depot as an 
MP.  Since that time the veteran had gone AWOL, drank 
excessively, told lies and had illusions of great importance 
in his knowledge of VIP's.  On a day prior to admission the 
veteran was on the roof of a unit building trying to repair a 
TV cable, but appeared quite inappropriate to those observing 
him.  Following hospitalization in Europe it was concluded 
that the veteran was definitely not acceptable in any unit in 
Europe and should be barred from any future reenlistment.  
The diagnosis was paranoid type schizophrenic reaction.  The 
veteran was to be evacuated stateside for further evaluation, 
treatment and disposition.  Following further evaluation, the 
veteran was diagnosed with chronic alcoholism manifested by 
heavy alcohol intake, drunkenness, and loss of control while 
drinking.  The veteran was returned to duty upon hospital 
discharge in July 1969.  

A report of a physical examination performed in April 1972 in 
connection with the veteran's separation from service 
contains no pertinent complaints, treatment history, or 
diagnosis.  

A VA Form 21-526 (Veterans Application for Compensation or 
Pension) was received at a VA hospital in California on 
November 21, 1983.  In that application the veteran indicated 
that he was making a claim for "nerves" with a date of onset 
of 1969 and 1971.  The veteran indicated that he was 
currently hospitalized at a VA Medical Center (VAMC) and had 
been since mid-November 1983.  

A report of a VA hospital summary pertaining to a 
hospitalization of the veteran in November 1983 shows the 
veteran was admitted with a tentative diagnosis of paranoid 
psychosis.  The veteran provided a history of three to four 
weeks of feeling tense and anxious inside with insomnia, 
short-term memory problems, confused thinking, and difficulty 
in concentration.  The veteran stated that these tense 
feelings had been present before in his life and resolved 
spontaneously.  The veteran denied any formal thought 
disorder and provided a psychiatric history including two 
previous hospitalizations for nerves while in the Army in 
Europe, one in 1969 and one in 1971.  He reported no other 
treatment since being seen in the VA clinic a few days prior 
to admission.  Following the hospitalization, the diagnosis 
was generalized anxiety disorder.  

A report of an April 1984 VA psychiatric examination reflects 
that the veteran's claims file was reviewed.  Following this 
review and the examination of the veteran the examiner 
summarized that the veteran was a man who has had a number of 
psychiatric hospitalizations with psychotic symptomatology.  
It appeared that the veteran also had a dermatological 
condition that was very much connected to his nervous 
disorder.  There was a history of heavy alcohol intake in the 
past and it was not clear to what extent this precipitated 
his psychiatric hospitalizations.  In general, the examiner 
said that it was fair to state that the veteran led a 
schizoid existence and lived on the fringe of society and had 
marginal adjustment.  The clinical impressions were moderate 
schizoid personality and a history of heavy alcohol use in 
the past, terminologically by history associated with the 
nervous disorder.  

A rating decision dated in June 1984, after reviewing the 
evidence of record, including veteran's service medical 
records and the report of the April 1984 VA examination, 
concluded that the evidence failed to show that the veteran 
suffered from a chronic nervous disorder that was related to 
service.  The rating decision explained that it was clear by 
a review of the record that the veteran had a nervous 
difficulty prior to entrance into active military duty that 
was consistent with the diagnosis of schizoid personality 
that had been currently found.  There was no evidence that 
the chronic alcoholism identified throughout the record was 
other than due to the veteran's own willful misconduct.  

On August 25, 2000, the veteran submitted a VA Form 21-526 in 
which he made a claim for a mental breakdown that occurred in 
Germany in 1969.  In connection with this claim, additional 
service medical records were received in November 2001.  

The additional service medical records included a record of a 
hospitalization of the veteran in February 1971.  The history 
recorded at that time indicated that the veteran had 
initially been seen in the clinic in October 1970 at which 
time he was cleared psychiatrically for application to CID 
[Criminal Investigation Division].  In early October the 
veteran's wife left him and moved to another city and his 
behavior began to deteriorate at that time.  At the time of 
admission the veteran was tense and appeared to be 
withholding a great deal of information.  He denied 
hallucinations, but there was some evidence of delusional 
thinking and poor reality testing.  Following evaluation and 
hospitalization the veteran was diagnosed as having paranoid 
type schizophrenia manifested by bizarre behavior.  
Recommendations included a notation that the veteran was 
suffering from a schizophrenic condition of the paranoid type 
and it was felt he needed long-term psychiatric care and 
should be in a hospital setting so as to protect others and 
himself.  He was transferred to another hospital for 
observation in February 1971.  

Following further evaluation during service in February and 
March 1971, the veteran was diagnosed with chronic paranoid 
type schizophrenic reaction.  It was noted that the veteran 
was suffering from a chronic thought disorder and had had two 
psychotic episodes at least.  It was recommended that the 
veteran be transferred stateside with a recommendation that 
he not be returned to duty.  Records of a further 
hospitalization of the veteran during service between March 
and May 1971 show that the veteran was transferred from a 
hospital in Germany where he was admitted with delusions of 
persecution and grandeur.  By the time that he arrived at the 
current hospital, he was fully integrated on medication and 
appeared superficially without psychopathology.  Upon 
hospital discharge the diagnosis was chronic moderate latent 
type schizophrenia manifested by two episodes of overt 
schizophrenia in the past and persistent ego lacunae.  The 
disability was noted to have been incurred in the line of 
duty.  The veteran was discharged to a medical holding 
company in May 1971.  

A private psychiatric evaluation of the veteran was performed 
by Gail Wahl, Ph.D in March 2003.  Following the evaluation 
the diagnosis was chronic disorganized type schizophrenia.  
Dr. Wahl concluded that the veteran's schizophrenia developed 
while in service and that he still suffered from the same 
condition.  

A report of a VA psychiatric examination performed in 
September 2003 concluded with a diagnosis of residual type 
schizophrenia.  The examiner explained, 

[The veteran's] schizophrenia clearly is 
not a natural progression of any 
nervousness noted on earlier service 
exams.  In fact, the record is consistent 
that [the veteran's] schizophrenia has as 
one of its cardinal features a blunting 
of affect.  Further, [the veteran's] 
problems in the military clearly are not 
the result of a schizoid personality 
disorder.  There is no evidence that [the 
veteran] was maladapted as a teenager.  
In fact, [the veteran] appeared to be 
functioning in an above average way, and 
when faced with a major disruption of his 
life (i.e. the chronic illness and 
eventual death of his father prematurely 
from tuberculosis), he obtained 
employment and helped support himself, 
and his family.  [The veteran], 
throughout his first three periods of 
enlistment, served honorably and 
adequately.  Personality disorders are by 
definition a lifelong pattern of 
maladjustment.  As such, if [the 
veteran], in fact suffered from a 
schizoid personality disorder as was 
noted in one earlier C & P exam, there 
would be significant evidence of this 
maladapted behavior either as a teenager 
or his earlier enlistments.  What remains 
then is the fact that [the veteran], for 
reasons not fully understood, developed 
paranoid schizophrenia while serving in 
Germany during 1969 and 1970.  He was 
twice treated psychiatrically.  He was 
placed on antipsychotic medication for 
periods of time and responded to these.  
[The veteran] was eventually discharged 
due to this condition in 1972.  The 
record further notes that [the veteran] 
has not made an adequate psychosocial 
adjustment since that time.  He has on a 
continual basis suffered from paranoid 
schizophrenia.  His lifestyle has been 
marked by extreme social isolation and an 
inadaptability to establish any extended 
periods of work.  [The veteran], at 
present, lives an isolated lifestyle 
wherein he interacts minimally with his 
sister and with a caretaker who helps him 
obtain the groceries he needs and 
maintains his own personal living space.  
Dr. Wahl's opinion noting that [the 
veteran's] schizophrenia began in service 
and has continued ever since then thus 
appears to be an adequate representation 
in this case.  

A rating decision dated in October 2003 granted service 
connection for schizophrenia effective August 25, 2000.  A 
100 percent evaluation was also assigned by that rating 
decision.  

The veteran expressed disagreement with the effective date 
assigned by the October 2003 rating decision.  Reference was 
made to 38 C.F.R. § 3.156(c) in support of an earlier 
effective date.  

Law and Analysis

Under VA laws and regulations, the effective date of the 
grant of service connection is generally the date following 
separation from service, if the claim is received within one 
year of the date of separation from service.  Otherwise, the 
effective date is the date the VA receives the claim.  
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  In 
addition, the effective date following a prior denial based 
on new and material evidence, other than service department 
records, is the date of receipt of a new claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).  The effective 
date following a denial based on new and material evidence 
consisting of service department records is the date "to 
agree with evaluation (since it is considered that these 
records were lost or mislaid) or date of receipt of claim on 
which prior evaluation was made, whichever is later, subject 
to rules on original claims filed within one year after 
separation from service."  38 C.F.R. § 3.400(q)(2).  

At the outset, the Board notes that the June 1984 rating 
decision denied service connection for a psychiatric 
disorder.  The veteran was notified of that determination and 
of his appellate rights and did not appeal that decision.  
That decision represents a final decision based on the 
evidence then of record and may not be revisited in the 
absence of new and material evidence.  38 U.S.C.A. 
§§ 7105(c), 5108; 38 C.F.R. §§ 3.156(a), 20.1103.  

Typically, when a claim is reopened and allowed after a prior 
denial by the RO the effective date of an award is the date 
of the reopened claim, in this case, August 25, 2000.  
However, an exception is provided by virtue of 38 C.F.R. 
§ 3.156(c) and 3.400(q)(2).  

Under 38 C.F.R. § 3.156(c) where new and material evidence 
consists of a supplemental report from the service 
department, or in this case additional service medical 
records, received before or after the decision has become 
final, the former decision, in this case the June 1984 rating 
decision, will be reconsidered by the adjudicating agency of 
original jurisdiction, in this case, the RO.  This 
comprehends official service department records which 
presumably have been misplaced and now have been located and 
forwarded to the VA.  Therefore, upon the receipt of 
additional service medical records, the finality of the 
June 1984 claim was removed and the claim was reopened and 
considered on a de novo basis.  See 38 C.F.R. § 3.156 (a), 
(c).

When all of the evidence is considered based on the veteran's 
original claim filed in November 1983 and reviewed by the RO 
in its June 1984 rating decision, it is clear that the 
veteran had the onset of schizophrenia many years into his 
years of service.  In addition, the evidence shows that the 
veteran continues to have schizophrenia that two health care 
providers, Dr. Wahl and the examiner who performed the 
September 2003 VA examination, clearly indicate is related to 
service.  

The Board notes that in the October 2003 rating decision, the 
RO determined that the March 2003 letter from Dr. Wahl 
constituted new and material evidence and granted service 
connection for schizophrenia.  The RO explained further that 
the effective date for the grant of service connection and 
evaluation for schizophrenia should be August 25, 2000, the 
date the RO received the veteran's request to reopen his 
claim for a psychiatric disorder.  The veteran's attorney 
disagreed with that assigned effective date and essentially 
argued that RO disregarded consideration of the provisions of 
38 C.F.R. § 3.156(c).  He has asserted that when the new and 
material evidence obtained consists of service medical 
records, VA must reopen the claim and reconsider the prior 
decision in light of the entire record, not just that which 
was of record at the time of the prior denial, or in this 
case, the June 1984 rating decision.  Thus, he argues, that 
service connection should then be established from the date 
of the initial claim, or in this case, November 1983.  In 
response, the RO, in a February 2004 statement of the case, 
acknowledged that additional pertinent service medical 
records were received in November 2001; however, the RO 
explained that "[b]ased on 38 C.F.R. § 3.156(c), the 
retroactive grant of service connection for a disability 
subsequently service connected on the basis of the new 
evidence from the service department must be supported 
adequately by the medical evidence."  (Emphasis added).  The 
RO then concluded that even when considering the recently 
obtained service medical records with the June 1984 rating 
decision, service connection for schizoid personality 
disorder would still be denied since it is a personality 
disorder, a disorder for which service connection is not 
authorized.  Therefore, the RO reasoned, an earlier effective 
date is not in order.

With respect to the above, the Board first observes that the 
provisions of 38 C.F.R. § 3.156 (c) actually state that 
"[t]he retroactive evaluation of disability resulting from 
disease or injury subsequently service connected on the basis 
of the new evidence from the service department must be 
supported adequately by the medical evidence."  38 C.F.R. 
§ 3.156 (c) (emphasis added).  Thus, this portion of the 
regulation clearly addresses the retroactive evaluation to be 
assigned a disability that has already been service connected 
on the basis, in part, of the new and material service 
department records, and not the retroactive grant of service 
connection.  Second, once new and material service department 
records have been obtained, VA must reopen the claim and 
review the entire record - not simply the record before VA in 
the prior decision along with the recently acquired service 
records.  The RO appears to have simply reviewed the record 
that was before it at the time of the June 1984 rating 
decision with consideration of the new and material service 
medical records thus, reaching the conclusion that even 
considering the recently received service medical records, 
the denial of service connection in the June 1984 rating 
decision was correct.  However, what this analysis by the RO 
fails to incorporate are the conclusions of the veteran's 
private psychologist and the VA examiner who concluded in 
2003 that the veteran currently had schizophrenia and that 
his schizophrenia had its onset during service.  In other 
words, once the new and material service medical records were 
obtained, the RO was required to review the entire record 
including that evidence which post-dated the prior decision 
in 1984 and which includes the 2003 medical evidence.  
Therefore, based on all the evidence of record, and under the 
provisions of 38 C.F.R. § 3.156(c) and 38 C.F.R. 
§ 3.400(q)(2), the Board finds that the correct effective 
date for the grant of service connection for schizophrenia is 
November 21, 1983.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, an effective date of November 21, 1983, for the 
grant of service connection for schizophrenia is granted.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



